Citation Nr: 9911254	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-08 630	)	DATE
	)
	)

On appeal from a the decision of the Major Medical Equipment 
Committee of the 
Department of Veterans Affairs Medical Center in Albuquerque, 
New Mexico, as received from the Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a motorized wheelchair and van equipment.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1995.

This matter is currently before the Board of Veterans" 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Major Medical Equipment Committee (Committee) 
of the Department of Veterans Affairs (VA) Medical Center in 
Albuquerque, New Mexico.  No other decision or rating action 
is before the Board at this time.  See 38 U.S.C.A. § 7105(a) 
(West 1991).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Since the January 1997 Statement of the Case, additional 
medical evidence has been obtained by the Committee.  This 
medical evidence includes a July 1998 VA medical opinion 
regarding the current issue before the Board at this time.  
Accordingly, this evidence is "pertinent" to the veteran's 
current claim.  38 C.F.R. § 20.1304(c)(1998) states, in 
pertinent part:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing. 

38 C.F.R. § 19.37(a)(1998) states, in pertinent part:

Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in § 19.31 of this part, unless the 
additional evidence received duplicates 
evidence previously of record which was 
discussed in the Statement of the Case or 
a prior Supplemental Statement of the 
Case or the additional evidence is not 
relevant to the issue, or issues, on 
appeal.      

Consistent with the provisions of 38 C.F.R. §§ 20.1304(c) and 
19.37(a), this evidence must be referred to the Committee for 
review.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The Committee should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to her 
claim, if any.  With any necessary 
authorization from the veteran, the 
Committee should attempt to obtain copies 
of those treatment records identified by 
the veteran which have not been 
previously secured.

2.  After any additional appropriate 
development has been accomplished, the 
Committee should readjudicate the 
veteran's claim as stated on the title 
page of this decision.  The veteran is 
advised that any additional claim will 
not be before the Board unless the 
determination of the RO or the Committee 
is unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 38 
U.S.C.A. § 7105 (West 1991).  
 
If the benefits sought on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the Committee should issue a Supplemental 
Statement of the Case and provided a reasonable opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if otherwise in order.  
By this action, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the Committee.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


